DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 06/01/2022 have been entered.  Claims 1-24 remain pending.
The Prior Art is:
Cunningham, U.S. Patent 4,694,855, hereinafter referred to as Cunningham
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that Cunningham does not disclose “the first obstructing member engages the seat and prevents fluid flow through the housing, and in a second position, the first obstructing member is separated apparat from the seat, such that fluid flow is permitted through the opening”.  Specifically, Applicant argues that the obstructing member (41) is separated from the seat (31), it blocks flow through slot 69.  While Examiner agrees that such a condition it true, the obstructing ball moving out of the main flow path bore allows fluid to flow downhole including through the “opening” bore along axes 24 and 41.  Examiner notes that the claim does not require that the obstructing ball allow flow through specific structures (as interpreted for the claim) such that while it does block flow through channel 59, it is seen as reading on the claim as it allows unobstructed flow through the rest of the bore.  Examiner notes that if the claim is intended to recite a more specific flow path for the tubular (i.e. more structural details for the opening or the movement of the obstruction member) such details would likely overcome the above interpretation, however to require them for the claim as currently presented would require importing limitations from the specification into the claims in contradiction of instant paragraph 0030.
Additional arguments regarding additional references are not correcting the above issue are seen as moot in view of the above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-10, 21, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham, U.S. Patent 4,694,855, hereinafter referred to as Cunningham. 
Regarding Claim 1, Cunningham discloses a downhole valve comprising:
A housing (tubular housing 13);
A sleeve (including insert elements 23, 33, and 45) positioned within the housing (as seen in Figure 1), wherein the sleeve has a first axial end (located at element 23) and a second axial end (at the lower end of element 45), and a seat (31) positioned between the two ends; and wherein the sleeve defines an opening between the first and second axial ends (as seen in Figure 1, the inserts define a central bore forming an opening along axes 24/34 with a cutout to house ball 41 and slot path 59), the opening facing in a radial direction and the sleeve preventing fluid flow in an opposite radial direction away from the opening (as seen in Figure 1, the axes of the opening flow path are angled relative to a central axis of the housing; Col 4, Lines 41-58);
A retaining element coupled to or integral to the sleeve (as best seen in Figure 7, the ball holding structure includes a guide member 71 and storage location 39; Col 5, Lines 31-48);
A first obstructing element (41) positioned in the sleeve and movable between the seat and the retaining element (as seen in Figures 1; Col 3, Lines 20-26; Col 5, Lines 31-48), wherein, in a first position, the first obstructing member engages the seat and prevents fluid flow through the housing (Col 3, Lines 43-55), and in a second position, the first obstructing member is separated apart from the seat such that at least a portion of the opening is axially between the first obstructing member and the seat (as seen in Figure 1, the ball may be held in the ball retaining storage location 39 such that a portion of the bore is between the ball and the seat, Col 5, Lines 31-48), such that fluid flow is permitted through the main bore opening of the sleeve (when the ball is held in storage location 39, the main bore opening is unobstructed as seen in Figure 1).
Regarding Claim 2, Cunningham further discloses that the opening is a slot that extends from the second axial end, wherein the first obstructing member is too large to fit through the slot (as seen in Figure 1, the opening includes the ball storage location and communication passage 59, wherein the ball cannot pass through passage 59 and is also too large to pass through the tapered portion of bore 47 adjacent slot 59).
Regarding Claim 4, Cunningham further discloses that the housing defines:
A throat that engages an outer surface of the sleeve (as seen in Figure 1, the housing includes a narrowing portion at the uphole end of bore 21 adjacent insert 23) and an enlarged chamber in which the second axial end of the sleeve is position (the enlarged portion defining the bore which inserts 23, 33, 45 are located in Figure 1).
Regarding Claim 5, Cunningham further discloses the opening faces radially into the enlarged chamber (as seen in Figures 1 and 7, the chamber is oriented such that the opening is at an angle relative to the enlarged chamber along axes 24/34).
Regarding Claim 7, Cunningham further discloses the sleeve comprises a shoulder and a cylindrical portion extending therefrom (in at least the top portion of insert 25 defines a top shoulder and a cylindrical section defining the through flow bore as seen in Figure 1 which may include the main body around passage 59), wherein the cylindrical portion defines a central longitudinal axis (a vertical axis running parallel to the straight wall on the right hand side of insert 33 next to the passage 59) wherein the housing defines a central longitudinal axis (26, top of Figure 1), wherein the central longitudinal axis (26) of the cylindrical portion is generally parallel but not collinear with the central axis of the housing (as seen in Figure 1, the bore portion next to passage 59 is largely parallel but radially offset).
Regarding Claim 8, Cunningham further discloses that the retaining element is at least partially axially aligned with the opening (in so far as the retaining element partially defines the opening as seen in Figure 7).
Regarding Claim 9, Cunningham further discloses that the seat comprises a transition from a smaller diameter section of the sleeve to a larger diameter section of the sleeve, wherein the first obstructing member has a diameter that is larger than the smaller diameter section and smaller than the large diameter section (as seen in Figure 1, the seat includes a taper on the uphole and downhole sides such that the ball will seal against the seat but is smaller than the taper leading into the seat).
Regarding Claim 10, Cunningham further discloses that the first obstructing member is a spherical ball, and wherein the opening comprises a slot having a width that is less than a diameter of the ball (as seen in Figures 1 and 7, both the opening which allows the ball to reach the seat and the communication passage 59 have smaller diameters).
Regarding Claim 21, Cunningham further discloses that when the obstructing ball 41) is in the second position (in the storage pocket) at least partially obstructs flow through the second axial end (via closing off path 59) and forces fluid to flow radially out of the sleeve (as seen in Figure 1, by forcing fluid through the main bore which has a radial extending portion via the angled axis, the flow is at least partially radially directed).  Examiner notes that a more explicit recitation of the manner in which the obstructing member directs flow would likely overcome the above interpretation.
Regarding Claim 22, Cunningham further discloses that the obstructing ball is constrained from moving out of the sleeve (owing the being larger than the seat and exit bores at the terminal ends of the tool).  Examiner notes that the sleeve structure and constraining member in the instant specification are different, but are not recited in the claim with nearly the same level of specific structures.
Regarding Claim 24, Cunningham further discloses that fluid flow is permitted to flow continuously in a downhole direction through the valve while the obstructing member is in the second position (in so far as the ball does not act to obstruct flow through the main bore when in the storage pocket).  If a more specific definition for the nature of continuously flowing fluid is intended, such a recitation would be required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (4,694,855) in view of Swist, U.S. Patent Publication 2012/0312548, hereinafter referred to as Swist.
Regarding Claim 11, Cunningham discloses the limitations presented in Claim 1 as previously discussed.  While Cunningham discloses the tool as having the sleeve, retaining member, and obstructing member as part of its flow control blow out preventer system, it does not expressly disclose the use of second sleeves, retaining, and obstructing members.
Additionally, Swist teaches the use of a downhole blow out preventer check valve system, wherein two such valve assemblies may be arranged in series in a drill string (2010/2020, Figure 20; Paragraph 0108).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify Cunningham to include an additional valve assembly with a respective sleeve, retaining member, and obstructing member.  The use of a second flow control valve would act to give the system a degree of redundancy, or wherein the valves may be arranged to operate at different pressures to give a larger degree of flow control (Paragraph 0108).  Additionally, Examiner notes that the mere duplication of parts has been held to have no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Subsection VI, B).
Claims 3, 6, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (4,694,855) in view of Lorenson et al., U.S. Patent Publication 2018/0230750, hereinafter referred to as Lorenson.
Regarding Claim 3, Cunningham discloses the limitations presented in Claim 1 as previously discussed.  While Cunningham discloses the drill string and the check valve, it does not expressly disclose the use of a second obstructing member dropped into the tool to move out of the sleeve via the opening when the first obstructing member is in the second position (i.e. not blocking flow).
Additionally, Lorenson teaches the use of a drill string which include a downhole motor which is actuated by a ball (15) that is dropped from surface to actuate the motor when downward flow is engaged (Paragraphs 0024-0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic drive mechanism for the bit of Cunningham to include a ball actuated drive motor which requires the ball be smaller than the check valve ball/seat so as to allow the ball to reach the motor at the end of the string.  Such a change merely constitutes a substitution of a generic drive mechanism in Cunningham for a well known drive motor with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 6, Cunningham discloses the limitations presented in Claim 4 as previously discussed.  While Cunningham discloses the drill string and the check valve, it does not expressly disclose the use of a second obstructing member dropped into the tool to move out of the sleeve via the opening when the first obstructing member is in the second position (i.e. not blocking flow).
Additionally, Lorenson teaches the use of a drill string which include a downhole motor which is actuated by a ball (15) that is dropped from surface to actuate the motor when downward flow is engaged (Paragraphs 0024-0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic drive mechanism for the bit of Cunningham to include a ball actuated drive motor which requires the ball be smaller than the check valve ball/seat so as to allow the ball to reach the motor at the end of the string wherein the dropped ball would pass through the sleeve uphole from the motor.  Such a change merely constitutes a substitution of a generic drive mechanism in Cunningham for a well-known drive motor with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 12, Cunningham discloses a method for operating a downhole valve, comprising:
Positioning a first obstructing member (41) in a sleeve (including insert elements 23, 33, and 45) that has a first axial end (located at element 23) and a second axial end (at the lower end of element 45), and a seat (31) positioned between the two ends; and wherein the sleeve defines an opening between the first and second axial ends (as seen in Figure 1, the inserts define a central bore forming an opening along axes 24/34 with a cutout to house ball 41 and slot path 59), the opening facing in a radial direction and the sleeve preventing fluid flow in an opposite radial direction away from the opening (as seen in Figure 1, the axes of the opening flow path are angled relative to a central axis of the housing; Col 4, Lines 41-58); and a retaining element coupled to or integral to the sleeve (as best seen in Figure 7, the ball holding structure includes a guide member 71 and storage location 39; Col 5, Lines 31-48), and wherein the sleeve is positioned within a housing of the downhole valve (tubular housing 13), wherein the first obstructing member (41) is movable in the sleeve between a first position (adjacent seat 31) and a second position (within pocket 39), the obstructing member in the first position engaging the seat and preventing fluid flow through the housing (Col 5, Line 67 – Col 6, Line 16) and the obstructing member in the second position being separated apart from the seat such that at least a portion of the opening is axially between the first obstructing member and the seat (as seen in Figure 1, the ball may be held in the ball retaining storage location 39 such that a portion of the bore is between the ball and the seat, Col 5, Lines 31-48), such that fluid flow is permitted through the main bore opening of the sleeve (when the ball is held in storage location 398, the main bore opening is unobstructed as seen in Figure 1);
Deploying the valve into a well (as part of a drilling operation), wherein the first obstructing member is configured to engage the valve seat to prevent fluid communication in an uphole direction, and wherein the first obstructing member is configured to move away from the valve seat to permit fluid communication in a downhole direction (Col 5, Lines 19-66).
While Cunningham discloses the drill string and the check valve, it does not expressly disclose the use of a second obstructing member dropped into the tool to move out of the sleeve via the opening when the first obstructing member is in the second position (i.e. not blocking flow).
Additionally, Lorenson teaches the use of a drill string which include a downhole motor which is actuated by a ball (15) that is dropped from surface to actuate the motor when downward flow is engaged (Paragraphs 0024-0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic drive mechanism for the bit of Cunningham to include a ball actuated drive motor which requires the ball be smaller than the check valve ball/seat so as to allow the ball to reach the motor at the end of the string.  Such a change merely constitutes a substitution of a generic drive mechanism in Cunningham for a well-known drive motor with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 13, in view of the modifications made in relation to Claim 12, Lorenson further teaches that the second drop ball member is conveyed into the wellbore with drilling fluid such that the fluid and ball would pass through the sleeve structure (Paragraph 0024), wherein Cunningham further discloses that applied fluid pressure acts to retain the ball in the ball storage location (Col 5, Lines 31-48).
Regarding Claim 14, in view of the modifications made in relation to Claim 12, the structure of the sleeve which acts to radially direct flow (as seen in Figure 1) would necessarily act to direct flow in the axial direction over the radial direction for a second obstruction member.  In the absence of a more specific recitation of the structure of manner in which such an action occurs, such a limitation is being interpreted broadly.
Regarding Claim 15, Cunningham further discloses that the housing defines:
A throat that engages an outer surface of the sleeve (as seen in Figure 1, the housing includes a narrowing portion at the uphole end of bore 21 adjacent insert 23) and an enlarged chamber in which the second axial end of the sleeve is position (the enlarged portion defining the bore which inserts 23, 33, 45 are located in Figure 1).
Regarding Claim 16, Cunningham further discloses the opening faces radially into the enlarged chamber (as seen in Figures 1 and 7, the chamber is oriented such that the opening is at an angle relative to the enlarged chamber), and wherein the second obstructing member passes axially by the first obstructing member in the enlarged chamber (in so far as the modification includes dropping a ball through the main bore of a tool to seat at the bottom of the string, such a modification to deploy the ball from surface would require the motor actuating ball to pass an uphole flow control ball).
Regarding Claim 17, Cunningham further discloses the sleeve comprises a cylindrical portion extending therefrom (in at least the top portion of insert 25 defines a top shoulder and a cylindrical section defining the through flow bore as seen in Figure 1 which may include the main body around passage 59), wherein the cylindrical portion defines a central longitudinal axis (a vertical axis running parallel to the straight wall on the right hand side of insert 33 next to the passage 59) wherein the housing defines a central longitudinal axis (26, top of Figure 1), wherein the central longitudinal axis (26) of the cylindrical portion is generally parallel but not collinear with the central axis of the housing (as seen in Figure 1, the bore portion next to passage 59 is largely parallel but radially offset).
Regarding Claim 18, Cunningham discloses a downhole valve comprising:
A housing (tubular housing 13);
A sleeve (including insert elements 23, 33, and 45) positioned within the housing (as seen in Figure 1), wherein the sleeve has a first axial end (located at element 23) and a second axial end (at the lower end of element 45), and a seat (31) positioned between the two ends; and wherein the sleeve defines an opening slot between the first and second axial ends (as seen in Figure 1, the inserts define a central bore forming an opening along axes 24/34 with a cutout to house ball 41 and slot path 59), the opening facing in a radial direction and the sleeve preventing fluid flow in an opposite radial direction away from the opening (as seen in Figure 1, the flow path runs at least partially radially along axes 24/34Col 4, Lines 41-58);
A retaining element coupled to the sleeve (as best seen in Figure 7, the ball holding structure includes a guide member 71 and storage location 39; Col 5, Lines 31-48);
A first obstructing element (41) positioned in the sleeve and movable between the seat and the retaining element (as seen in Figures 1; Col 3, Lines 20-26; Col 5, Lines 31-48), wherein, in a first position, the first obstructing member engages the seat and prevents fluid between the slot and the seat in an uphole direction (Col 3, Lines 43-55), and in a second position, the first obstructing member is separated apart from the seat such that at least a portion of the opening is axially between the first obstructing member and another part of the tool such that flow is permitted in a downhole direction through the valve via the main bore slot (as seen in Figure 1, the ball may be held in the ball retaining storage location 39 such that a portion of the bore is between the ball and the seat and the main bore is open to flow in the downhole direction, Col 5, Lines 31-48), wherein the first obstructing member 9s too large to fit through the slot (as seen in at least Figure 1).
While Cunningham discloses the drill string and the check valve, it does not expressly disclose the use of a second obstructing member dropped into the tool to move out of the sleeve via the opening when the first obstructing member is in the second position (i.e. not blocking flow).
Additionally, Lorenson teaches the use of a drill string which include a downhole motor which is actuated by a ball (15) that is dropped from surface to actuate the motor when downward flow is engaged (Paragraphs 0024-0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic drive mechanism for the bit of Cunningham to include a ball actuated drive motor which requires the ball be smaller than the check valve ball/seat so as to allow the ball to reach the motor at the end of the string.  Such a change merely constitutes a substitution of a generic drive mechanism in Cunningham for a well-known drive motor with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 19, Cunningham further discloses that the housing defines:
A throat that engages an outer surface of the sleeve (as seen in Figure 1, the housing includes a narrowing portion at the uphole end of bore 21 adjacent insert 23) and an enlarged chamber in which the second axial end of the sleeve is position (the enlarged portion defining the bore which inserts 23, 33, 45 are located in Figure 1).
Regarding Claim 20, in view of the modifications made in relation to Claim 18, in the context of deploying a ball to actuate the drive motor (as taught by Lorenson) the ball would necessarily need to pass axially through the sleeve from outside the housing (uphole at the start of the tool string), axially through the sleeve, radially out of the sleeve into the enlarged chamber of the housing, and axially out of the housing via a lower bore of the housing (as seen in Figure 1 given the inclination of the flow bore), wherein the second obstructing member is configured to move past the first member in the enlarged chamber (as seen in Figure 1, when fluid pressure is applied, ball 41 is held in the storage location), wherein the obstructing members are spherical balls (as seen in Figures 1 and 7of the respective references), and wherein the second ball is configured to actuate a subjacent tool (the motor as modified in relation to Claim 18).  
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676